In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1397V
                                   Filed: September 18, 2017
                                         UNPUBLISHED


    NOELLE JAMES, Attorney in Fact for,
    THEADA MARIE GIBBINS, an                                 Special Processing Unit (SPU);
    Incapacitated Person,                                    Ruling on Entitlement; Uncontested;
                                                             Causation-in-Fact; Influenza (Flu)
                        Petitioner,                          Vaccine; Guillain-Barre Syndrome
    v.                                                       (GBS)

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Richard R. Johnson, Johnson and Johnson, PLLC, Yakima, WA, for petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On October 25, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that that Ms. Gibbins suffered Guillain-Barré
Syndrome (“GBS”) as a result of an influenza (“flu”) vaccine administered on October
24, 2013. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.




1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On September 18, 2017, respondent filed his Rule 4(c) report in which he states
that he does not contest that petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report at 1. Specifically, respondent states that “Ms. Gibbins
has satisfied the criteria set forth in the newly revised Vaccine Injury Table (“Table”).”
Id. at 5. Respondent further acknowledges that “petitioner may re-file this petition and
be afforded a presumption of causation under the revised Table (see 42 U.S.C. §
300aa-16(b)). Id. In light of this, respondent states that he will not contest entitlement
to compensation in this case. Id.


     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master